Citation Nr: 0018263	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Whether an evaluation higher than 20 percent is warranted 
for a low back disorder prior to November 18, 1998.

3.  Whether an evaluation higher than 40 percent is warranted 
for a low back disorder from November 18, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
RO which denied claims of entitlement to service connection 
for a cervical spine disorder and an increased rating for a 
low back disorder, then evaluated as 10 percent disabling.  
By rating action of July 1997, the RO increased the rating 
for a low back disorder to 20 percent, effective from 
December 30, 1994.  In March 1998, the veteran testified at a 
videoconference hearing before an acting member of the Board.  
In June 1998, the Board remanded the case for additional 
development.  By rating action of January 2000, the RO 
increased the rating for a low back disorder from 20 to 
40 percent, effective from November 18, 1998.

(As noted above, the rating for the service-connected low 
back disability was increased during the pendency of this 
appeal.  As a result of the RO's actions, consideration of 
the low back claim must now include consideration of whether 
an evaluation higher than 20 percent is warranted prior to 
November 18, 1998, and whether an evaluation higher than 40 
percent is warranted after that date.)


FINDINGS OF FACT

1.  A cervical spine disorder did not have its onset during 
military service or until several years after the veteran's 
separation from service and is not otherwise attributable to 
the veteran's period of military service.

2.  The veteran's low back disorder, both prior to and since 
November 18, 1998, is manifested by functional impairment 
that equates to severe limitation of motion with pain; 
pronounced disc syndrome that persists with only intermittent 
relief or functional impairment that equates to pronounced 
disc syndrome is not shown.


CONCLUSIONS OF LAW

1.  The veteran does not have a cervical spine disorder that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for a 40 percent evaluation for a low back 
disorder prior to November 18, 1998 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 
4.45, 4.71a (Diagnostic Code 5295) (1999).

3.  An evaluation higher than 40 percent for a low back 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 4.71a 
(Diagnostic Code 5293) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The veteran's service medical records are negative for any 
complaints of, treatment for, or diagnoses suggesting any 
cervical spine problem.  Private hospitalization records 
associated with the claims file do show that, on October 5, 
1983, which was approximately a week prior to the veteran's 
discharge from service, the veteran was seen for complaints 
of chronic backache.  He also reported that his neck ached at 
times.  Examination revealed some muscle spasms in the lumbar 
region on the right.

VA outpatient treatment reports show that, in March 1984, the 
veteran reported a three-year history of low back pain.  He 
reported that he had injured his back while lifting heavy 
cables during service in 1981, and had had problems ever 
since.  Chronic low back strain with prominent lumbar 
lordosis was diagnosed.

Thereafter, when examined in April 1984, the veteran gave a 
history of first noticing low back pain in 1981.  He also 
reported that he did not recall any specific injury or 
aggravating factor.  He noted some discomfort going up in 
between his shoulder blades and up into the thoracic area.  
There were no examination findings regarding the cervical 
spine.

Later VA outpatient treatment reports show that, beginning in 
December 1994, the veteran was seen for complaints of neck 
pain.  VA x-rays of the cervical spine in April 1997 were 
normal.

In correspondence dated in September 1997, a VA physician 
indicated that the veteran had been treated at the VAMC in 
Durham, North Carolina for the past year.  The physician 
noted that the veteran suffered from chronic cervical and 
lumbar back pain resulting from injuries sustained when he 
was 19 years old.  It was also noted that a recent magnetic 
resonance imaging (MRI) revealed significant C5 and C6 disk 
herniation, although a September 1997 electromyograph (EMG) 
did not demonstrate any electrophysiological evidence of 
cervical radiculopathy (C5 to T1) on the right or the left.  

Given the suggestion in the VA physician's letter, namely 
that a cervical spine disorder was linked to injuries the 
veteran sustained during service, the Board finds that the 
veteran's claim of service connection is well grounded.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Nevertheless, it 
must also be noted that this VA physician did not indicate 
whether her comments in this regard were simply a reflection 
of a history provided by the veteran, or whether they 
represented her own conclusion based on her independent 
medical judgment.  Furthermore, it did not appear that the 
treatment records upon which her statement was apparently 
based had been associated with the claims file.  
Consequently, the Board remanded the case in June 1998 for 
additional development to clarify her opinion, and for 
another VA examination if necessary.

VA outpatient treatment reports from the aforementioned VA 
physician were subsequently associated with the claims file.  
These show that this physician treated the veteran between 
May and August 1997.  In addition, a November 1998 VA 
examination was conducted.  At that examination, the veteran 
claimed to have suffered the onset of problems in 1979 while 
carrying heavy cables, which weighed approximately 200 
pounds.  He indicated that this caused injury to all of his 
spine, extending from the neck to the shoulder blades to the 
thorax to the low back.  It was noted that there were no 
other significant precipitating events in service.  The 
impressions included myofascial syndrome - shoulder girdle, 
cervical spine area and low back with recurrent symptoms.  In 
a November 1998 addendum to this examination report, a VA 
examiner opined that the computed tomography (CT) scan of 
November 20, 1998 did not show any nerve root compression.

At a February 1999 VA examination, the impressions were 
generalized myofascial syndrome, severe 
deconditioning/obesity, chronic recurrent low back strain, 
and facet arthritis at L5-S-1, left, mild.  In an 
October 1999 addendum to the February 1999 VA examination 
report, a VA examiner opined that diagnosis #4 (facet 
arthritis at L-5/S-1, L, mild) was not related to the 
veteran's time in the service.  Since, however, no diagnosis 
regarding the cervical spine was rendered, another VA 
examination was conducted in June 1999.

At the June 1999 VA examination, the examiner noted that a 
thorough review of the veteran's records and x-rays reports 
were performed and that the veteran's current cervical spine 
diagnosis was "degenerative joint disease at the C5-C6 level 
with right lateral bony neuroforaminal stenosis."  In this 
regard, the examiner noted that the veteran had conventional 
films and the CT scan of his neck done less than a year ago, 
and that these supported this diagnosis.  The veteran's MRI 
done several years ago also noted C5-C6 problems.  The 
examiner noted that he had reviewed the September 1997 VA 
physician's opinion and indicated that, he could not speak 
for her, but noted that she felt that the veteran's problem 
as of September 1997 was cervical disc herniation at the C5-
C6 level without radiculopathy.  The examiner further noted 
that he was unable to locate any of the veteran's service 
medical records that mention any neck condition, and that the 
only record generated during that time was a hospital 
emergency room note on October 5, 1983.  The examiner noted 
that the Licensed Practical Nurse taking the veteran's 
history at the time made a note that the veteran "states 
base of neck aches at times."  The examiner stated, however, 
that he did not believe that the physician who examined the 
veteran at that time, made any mention of any neck complaints 
or physical findings, but only noted the veteran's muscle 
spasms in the high lumbar region on the right.  

The June 1999 examiner further noted that the veteran had 
informed him that the main source of trauma to the neck was 
the fact that the veteran had carried reels of cable or wire 
repeatedly on his shoulders along the base of his neck.  This 
examiner opined, however, that there was insufficient 
evidence to conclude that the primary cause for the veteran's 
current cervical spine condition was carrying cable in such a 
fashion.  The examiner further opined that the veteran's 
primary problem in October 1983 was his chronic backache, and 
he reiterated that he did not think that there was sufficient 
evidence to link the veteran's emergency room neck complaint 
of October 1983 to his current diagnosis.  

Under the circumstances described above, the Board finds that 
a basis upon which to establish service connection for a 
cervical spine disorder has not been presented.  
Specifically, the Board notes that the September 1997 VA 
physician's comments only suggested support for the veteran's 
contentions regarding the onset of his neck disability.  
These comments could equally be read to merely convey the 
veteran's own self-reported history.  In this regard, this 
physician obviously did not treat the veteran until only 
recently, and therefore could not personally know of his 
medical history prior to that time.  Furthermore, she gave no 
indication of actually having reviewed the veteran's medial 
records history, and her current actual treatment records 
give no indication that the veteran's cervical spine 
disability was considered to be related to service.  

On the other hand, the physician who provided the opinion in 
June 1999, clearly reviewed the veteran's medical history.  
He noted the absence of any care for chronically recurring 
neck complaints in service, as well as the absence of any 
neck treatment on the single occasion when neck complaints 
were recorded during service.  He went on to conclude that 
there was no link between the veteran's service and his 
current cervical spine disability.  

Given the isolated neck complaint noted in service, the 
absence of any cervical spine treatment in service, the 
absence of any cervical spine treatment for many years after 
service, and the June 1999 medical opinion that fails to link 
any current cervical spine disability to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a cervical spine 
disorder.  

The Board has considered the veteran's numerous written 
statements as well as March 1998 videoconference hearing 
testimony regarding the onset of his cervical spine disorder.  
However, while the veteran is competent to provide 
information regarding the symptoms he currently experiences, 
and those he has experienced since military service, there is 
no indication that he is competent to comment upon etiology 
or time of onset of any diagnosed cervical spine disorder.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 
494-95.  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of the evidence is against the claim of 
entitlement to service connection for a cervical spine 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).


Increased Rating Claims

As an initial matter, the Board observes that when the 
veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disabilities at 
issue have worsened are, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet. App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . . [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath, 1 
Vet. App. at 592 ("under the regulations, the functional loss 
due to pain is to be rated at the same level as the 
functional loss where [motion] is impeded"); see also DeLuca 
v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 139 (1992)


Low Back Prior to November 18, 1998

The veteran's low back disorder was rated as 20 percent 
disabling prior to November 18, 1998 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Diagnostic Code 5295 provides criteria 
by which impairment of the low back resulting from 
lumbosacral strain may be evaluated.  A 20 percent rating is 
assignable when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion in a standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  When there is 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating is 
warranted.  Id.  

VA outpatient treatment reports, dated from December 1994 to 
March 1998, show that the veteran received treatment for 
complaints of back pain.  In December 1994, it was noted that 
the veteran had limited flexion of the back secondary to 
muscle spasm.  X-rays revealed mild Schmorl node deformity 
throughout the lumbar spine.  No evidence of compression 
fracture, displacement, lytic or blastic lesions, or obvious 
spondylolisthesis was seen.  The intervertebral disc spaces 
were maintained.  In March 1995, the veteran complained of 
pain in the middle of his back, which was getting worse.  He 
described his pain as 8 out of 10, constantly.  He also 
reported constant burning in between the shoulder blades.  
Examination revealed trunk flexion was to 30 degrees, 
extension was to 10 degrees, and bilateral lateral flexion 
was to 10 degrees.  Bilateral straight leg raising was to 45 
degrees.

At a November 1995 VA examination, the veteran reported that 
his back bothered him on a daily basis, particularly with 
cold, rainy days, overuse, or bending.  He reported that his 
job involved eight hours of standing, operating a loom.  
Prolonged walking or sitting for more than an hour would 
bother his back, and that occasionally the pain radiated down 
to the left leg.  Examination of the back revealed mild 
flattening.  Forward flexion was to 70 degrees, backward 
extension and left lateral bending was full and painless, but 
right lateral bending, while full, was painful.  The 
impressions were chronic lumbosacral strain and probable 
degenerative disc disease.  The examiner opined that the 
veteran may have a mild intermittent radiculopathy involving 
the left leg.

A private hospital lumbosacral spine X-ray series, taken in 
December 1996, revealed no evidence of any fracture, 
subluxation, or area of bony destruction.  There was some 
loss of lumbar lordosis, which was nonspecific but could 
relate to some muscle spasm.  The conclusion was no 
radiographic evidence of any acute bony abnormality.

At an April 1997 VA examination, the veteran's complaints 
included pain localized to the upper lumbar and lower 
thoracic area aggravated by prolonged sitting and repetition.  
He also complained of pain with certain twisting kind of 
motion.  He did not use a back support of any type.  He 
denied any leg symptomatology compatible with nerve problems.  
Examination of the lumbar thoracic spine showed it was normal 
in appearance and did not reveal any obvious structural 
abnormality.  Range of motion of the thoracolumbar spine was 
to 60 degrees in flexion, to 5 degrees in extension and 
lateral flexion in both directions.  Straight leg raising in 
the sitting position resulted in complaints of pain along the 
hamstrings at posterior knees, right worse than the left.  
Deep tendon reflexes were normal and symmetrical at the 
patella and Achilles areas.  There were no distinct deficits 
appreciated.  X-rays of the lumbosacral spine was 
radiographically normal.  The impression was history of 
chronic pain involving the neck and lower back aggravated by 
repetitive bending, lifting, pushing, and pulling which if 
increased would make the veteran symptomatically worse.  The 
examiner opined that, objectively, the veteran had some 
lumbar restricted range of motion but otherwise was 
neurologically intact.

Correspondence from a VA treating physician, dated in 
September 1997, indicates that the veteran suffered from 
chronic cervical and lumbar back pain.  It was noted that the 
veteran described numbness and tingling down his arms and 
legs, without weakness discernable on physical examination. 

Based on a review of the record, the Board finds that an 
increased evaluation from 20 to 40 percent, prior to November 
18, 1998, is warranted under Diagnostic Code 5295.  As noted 
above, in December 1994, the veteran had limited flexion 
secondary to muscle spasms.  In March 1995, the range of 
motion of the veteran's spine was significantly diminished 
and although it was only slightly so in November 1995, 
lateral bending was painful.  Moreover, in April 1997, the 
veteran had what may be considered moderate to severe 
limitation of motion.  The examiner also noted the veteran's 
recurring history of chronic low back pain, and aggravation.  
In view of the foregoing, and fully considering the veteran's 
complaints of pain, the Board finds that the veteran's 
symptoms suggest difficulties that more nearly approximate 
the criteria for an increased (40 percent) rating.  38 C.F.R. 
§ 4.7, Diagnostic Code 5295 (1999).  

Since the evidence shows that the veteran's discs were 
maintained in December 1994, that he only had mild 
intermittent radiculopathy in November 1995, and was 
considered neurologically intact in April 1997, an evaluation 
in excess of 40 percent is not warranted under the provisions 
of Diagnostic Code 5293 for intervertebral disc syndrome.  
(Under this code a 60 percent rating is assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, little intermittent relief.)

Similarly, there is no evidence of lumbar ankylosis or 
vertebral fracture as would warrant a rating in excess of 40 
percent under Diagnostic Code 5289 for ankylosis of the 
lumbar spine or Diagnostic Code 5285 for residuals of a 
vertebra fracture.  


Low Back After November 18, 1998

Turning to the issue of whether an evaluation higher than 40 
percent is warranted, it is observed that at a November 1998 
VA examination, the veteran reported that he worked part time 
doing "anything."  Recently, he noted that he had been 
hauling tires and doing carpentry work.  He reported pain 
extended from his low back all the way to the base of the 
neck.  He reported that he thought he had flare ups every day 
and lost sleep.  He also reported that at times he had 
radiation of pain into the left lateral leg, lasting 
approximately one minute.  Range of motion of the trunk 
revealed 45 degrees of flexion with pain.  Bilateral lateral 
bending was to 20 degrees with onset of pain, bilateral 
rotation was to 25 degrees with onset of pain, and extension 
was to 5 degrees.  Toe and heel walking was considered to be 
done well.  X-rays of the lumbar spine revealed small 
Schmorl's nodes at L2-3.  There was no obvious disc bulging 
or extrusion at L2-3, L3-4, or L5-S1.  At L4-5, the 
possibility of a very minimal left paracentral extrusion was 
not excluded.  At L5-S1, there were mild, degenerative facet 
changes.  The impressions were myofascial syndrome - shoulder 
girdle, cervical spine area and low back with recurrent 
symptoms, and chronic recurrent low back strain.  The 
examiner opined that no true neurological deficits had been 
demonstrated.  The examiner further opined that during acute 
flare-ups, the veteran had weakened movement and excess 
fatigability, but no incoordination.

In a November 1998 addendum to this examination report, a VA 
examiner opined that the CT scan of November 20, 1998 did not 
show any nerve root compression.

At a February 1999 VA examination, the veteran complained of 
low back pain every day, precipitated by working 
approximately two to three hours.  He claimed lack of 
endurance and fatigability in his arms, shoulders, and low 
back.  He reported an occasional shock-like sensation in his 
left leg.  Examination of the low back revealed the iliac 
crests to be level.  Truncal flexion was to 30 degrees with 
onset of pain, lateral bending and rotation was to 30 degrees 
with onset of pain, and extension was to 5 degrees.  Heel to 
toe walking was done well.  The sciatic notches were not 
tender.  All deep tendon reflexes were normal.  On motor 
testing, there was diminished effort involving all muscles of 
the left leg, but there was no visible atrophy.  Straight leg 
raising bilaterally was to 35 degrees with onset low back 
pain.  A CT scan revealed no evidence of nerve root 
compression.  Lumbar spine X-rays appeared to be normal, 
except for degenerative joint disease of the left lumbosacral 
facet joint.  The impressions were generalized myofascial 
syndrome, severe deconditioning/obesity, chronic recurrent 
low back strain, and facet arthritis at L5-S1, left, mild.  
The examiner opined that the veteran definitely did not have 
spondylolisthesis or even spondylolysis.  The examiner 
referred to the November 1998 CT scan and noted that it 
showed no nerve root compression.  There were no neurological 
deficits.  The examiner further opined that diagnosis number 
one, generalized myofascial syndrome, was still thought to be 
the veteran's major problem, affecting his body from the 
neck, posterior thorax to low back with periscapular 
structures.  The examiner opined that this condition 
certainly could severely limit the veteran's endurance and 
create fatigability.  

In an October 1999 addendum to the February 1999 VA 
examination report, the examiner noted that diagnosis #4 
(facet arthritis at L-5/S-1, L, mild) was not related to the 
veteran's time in the service.

Outpatient treatment records dated between November 1997 and 
September 1999 show only isolated back complaints, and these 
seem to be a generalized phenomenon affecting the entire 
back, rather than only the lumbar spine.  

Initially, the Board notes that the maximum schedular award 
assignable under Diagnostic Codes 5292 for limitation of 
motion, and 5295 is 40 percent.  Hence, no greater benefit 
can flow to the veteran under either Code.  As previously 
mentioned, Diagnostic Code 5293 (intervertebral disc 
syndrome), provides for a 60 percent rating when that 
condition is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, little intermittent relief.  (A 40 percent rating under 
this code is provided when the condition is severe, with 
recurring attacks, with intermittent relief.)  

In this case, the record does not establish that the 
veteran's service-connected low back disorder results in 
attacks of intervertebral disc syndrome that are 
"pronounced" (i.e. persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief).  Indeed, the Board notes that veteran 
is not service-connected for intervertebral disc syndrome, 
the record does not contain a diagnosis of intervertebral 
disc syndrome, and recent examination revealed no neurologic 
deficits.  Moreover, while the veteran has been observed with 
muscle spasms on occasion and possible mild intermittent 
radiculopathy of the left leg in November 1995, the veteran's 
treatment records are otherwise negative for the symptoms 
outlined above.  

Furthermore, although the veteran has described his pain as 
chronic, it does not appear that even if an evaluation under 
Diagnostic Code 5293 was appropriate, such complaints do not 
appear to be "persistent" as contemplated by this criteria.  
As indicated above, to warrant a 60 percent rating, the 
symptoms (recurring attacks of disc syndrome) must be so 
persistent as to result in only little intermittent relief.  
The veteran's complaints do not appear to rise to this level 
of frequency or severity.  

As to the consideration of other Diagnostic Codes relating to 
the spine, that provide for a rating in excess of 40 percent 
(Codes 5289, 5286, 5285), they require either the presence of 
ankylosis, or the residuals of a vertebra fracture, neither 
of which have been shown.  As to any other provisions which 
might provide for a favorable decision, including those of 38 
C.F.R. §§ 4.40, 4.45, as they relate to pain and any 
resulting functional impairment due to pain, including during 
flare-ups as discussed in the decision of the Court of 
Appeals for Veterans Claims in DeLuca v. Brown, supra, it 
must be acknowledged that the veteran's statements provide 
evidence of periodic flare-ups of discomfort and limitations 
of mobility that is evidently caused by his low back 
disorder.  At the same time, however, the evidence does not 
reflect that the veteran has been recently hospitalized for 
back treatment, and it is observed that when examined, as for 
instance in 1998 and 1999, toe and heel walking was done 
well, the iliac crests were level, and there was no visible 
atrophy. 

In view of the foregoing, as well as the absence of pain on 
motion to those limits noted when examined for VA purposes 
over the years, the Board finds that the current 40 percent 
rating assigned for the veteran's low back disability 
contemplates any impairment he may experience during a flare-
up, and that consideration of the provisions of sections 4.40 
and 4.45 does not call for the assignment of an increased 
disability rating for the veteran's low back disorder.













ORDER

Service connection for a cervical spine disorder is denied.

A 40 percent evaluation for a low back disorder prior to 
November 18, 1998 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation higher than 40 percent for a low back disorder 
is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

